SPECTOR, Judge.
This is a direct appeal from a judgment of conviction and sentence of life imprisonment imposed against appellant after he entered a plea of guilty to a reduced charge of murder in the second degree. At the time of appellant’s plea of guilty, he was represented and accompanied by counsel.
It is reflected by the record on appeal that the appellant was indicted for first degree murder after he, together with a lady friend, brought about the death of one Lonnie Lee West by, it was charged, “hitting, striking, and beating him to death with an ax.” By pleading guilty to the lesser offense of second degree murder, appellant obviously made for himself what he thought to be a better bargain than the risk of dying in the electric chair should he have been found guilty of first degree murder as charged and a recommendation of mercy withheld by a jury. He now insists that his guilty plea was not knowingly, intelligently, and voluntarily made.
The record of the proceedings before the trial judge amply demonstrates that appellant was represented by counsel and that the trial judge expressly inquired of the appellant as to whether he desired to plead guilty and if his desire to do so was free and voluntary. To that inquiry, the appellant answered affirmatively. The court then proceeded to advise the appellant that the decision to plead guilty must be his own decision and that he would not later be permitted to withdraw the guilty plea.
*80We think the record amply reflects that the appellant was not tricked or coerced into pleading guilty to a reduced charge and that he did so after being adequately advised. Accordingly, the judgment appealed is
Affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., J., concur.